SENTENCIA
En este caso revocamos una sentencia parcial mediante la cual se desestimaron las reclamaciones de la sociedad legal de gananciales y de la esposa del codemandante, quien fue alegadamente discriminado en su empleo. En síntesis se alegó que el Sr. Fernández Grullón fue trasla-dado en su empleo de manera discriminatoria por razón de su nacionalidad.
Aplicando los fundamentos de Maldonado v. Banco Central Corp., 138 D.P.R. 268 (1995), y Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994), se modifica la sentencia re-currida y se devuelve el caso para la continuación de los procedimientos.
HH
El 22 de mayo de 1990, José Mauricio Fernández Gru-llón, su esposa María Ortiz Rolón y la sociedad legal de gananciales compuesta por ambos presentaron una de-manda contra la Puerto Rico Telephone Co. (en adelante P.R.T.C.), la Communications Specialists Unlimited, Inc. (en adelante Com.Spec.) y otros. En la demanda se alegó que el demandante trabajó en Com.Spec. en 1986 hasta mayo de 1989, cuando fue trasladado forzosamente de Fa-jardo a Santurce, donde trabaja actualmente. Alegó que el traslado fue discriminatorio por su origen nacional y con-dición social de dominicano. Com.Spec. se dedica al negocio de instalación de teléfonos, para lo cual es contratada por la P.R.T.C.
Se alegó, además, que por el patrón de discrimen contra *676el demandante —lo cual incluye un incidente en el cual éste fue inculpado por varios empleados de la P.R.T.C. del robo de piezas y equipo— la P.R.T.C. le exigió a Com.Spec. el referido traslado del demandante.(1) Como consecuencia del traslado del demandante, se reclamó en la demanda el resarcimiento de la merma en sus ingresos. Se solicitó, además, el doble de los daños alegados bajo la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146 et seq.) y una causa de acción por libelo y calumnia por el incidente de la imputación de delito.
Posteriormente, mediante una demanda enmendada, se solicitó que el contrato existente entre la P.R.T.C. y Com.Spec. fuese declarado nulo y que se resolviera que la primera era el patrono real del demandante.
Luego de varios trámites procesales, el 25 de octubre de 1993 el tribunal dictó una sentencia parcial mediante la cual aprobó una estipulación de las partes en la que los demandantes desistían voluntariamente de la causa de ac-ción por libelo y calumnia.
A solicitud de la codemandada P.R.T.C. y con la oposi-ción de la parte demandante, el tribunal dictó otra senten-cia parcial el 4 de febrero de 1994, en la cual desestimó las acciones incoadas por la Sra. María Ortiz Rolón y la socie-dad legal de gananciales constituida por ésta y el Sr. Fer-nández Grullón.
Inconforme, acude la parte demandante ante nos para señalar que el tribunal erró al:
A. ... determinar que la estipulación de desistimiento volunta-rio en torno a la reclamación de libelo y calumnia dispuso de otras reclamaciones por daños incoadas en la demanda enmendada.
B. ... desestimar la reclamación ... de la sociedad legal de ga-nanciales por pérdida de ingresos ... bajo la Ley 100 y
C. ... desestimar la reclamación ... de la co-demandante María Ortiz Rolón y negarse a reconocer que ésta podía ejercitar cau-*677sas de acción bajo la Constitución y el artículo 1802 del Código Civil independientes a la [causa de acción de] ... su cónyuge bajo la Ley Núm. 100. Solicitud de revisión, pág. 7.
El 2 de septiembre de 1994 le ordenamos a la parte recurrida que mostrara causa por la cual no debíamos re-vocar la sentencia parcial recurrida. En su comparecencia, el Procurador General, en representación de los codeman-dados Manuel Díaz, Pedro Rosario y Jesús Santiago (em-pleados de la P.R.T.C.), admite que los primeros dos (2) errores señalados por la parte recurrente fueron cometidos.
La codemandada P.R.T.C., por su parte, sostiene que los errores no fueron cometidos e insiste en que las reclama-ciones al amparo del Art. 1802 del Código Civil, 32 L.P.R.A. see. 5141, fueron objeto de la estipulación en la cual se desistió de la acción por libelo y calumnia. Esta parte alega que sólo subsistió la reclamación del demandante bajo la Ley Núm. 100, supra. En ambas comparecencias, tanto el Procurador General como la PRTC alegan que la sociedad legal de gananciales carece de una causa de acción al am-paro del Art. 1802 del Código Civil, supra, porque se trata de reclamar los salarios dejados de percibir por el em-pleado, lo cual es el mismo remedio concedido a este code-mandante bajo la Ley Núm. 100, supra.
En conformidad con Santini Rivera v. Serv Air, Inc., supra, y Maldonado v. Banco Central Corp., supra, resolvemos según lo intimado en nuestra Orden de 2 de septiem-bre de 1994. Veamos.
HH h-l
Recientemente en Santini Rivera v. Serv Air, Inc., supra, pág. 14, resolvimos que “los parientes de un empleado que haya sido víctima de trato discriminatorio por su patrono bajo la Ley Núm. 100, supra, tienen una causa de acción propia al amparo del Art. 1802 del Código Civil, *678supra, para obtener una indemnización por los daños que ellos mismos hayan sufrido a consecuencia del referido dis-crimen laboral”. (Enfasis suplido.) Allí indicamos clara-mente que al dilucidar la situación jurídica del pariente del obrero, es necesario acudir a los principios generales de, la responsabilidad extracontractual de acuerdo con el Art. 1802, supra, ya que los derechos de los parientes constitu-yen una normativa independiente a la legislación laboral, que únicamente protege los derechos del empleado. En la citada opinión explicamos todos los fundamentos que sos-tienen el reconocimiento de esta causa de acción.
Al aplicar la norma antes resumida al caso ante nuestra consideración, es forzoso concluir que el tribunal erró al desestimar sumariamente la reclamación de la esposa* del demandante.(2) Veamos entonces lo relativo a la reclama-ción de la sociedad legal de gananciales.
r-*i 1 — 1 HH
Recientemente resolvimos que la compensación que bajo la Ley Núm. 100, supra, se concede al empleado u obrero por la pérdida económica según los ingresos y beneficios que dejó de percibir, goza del mismo carácter de ganancia-lidad que se ha adjudicado al lucro cesante. A su vez, acla-ramos que el empleado reclama implícitamente a nombre de la sociedad de gananciales las partidas que le corres-pondan, lo cual permite así dicha reclamación al amparo de la Ley Núm. 100, supra. Maldonado v. Banco Central Corp., supra.
En este caso se alegó en la demanda enmendada, entre otros daños, la merma de ingresos como consecuencia del traslado discriminatorio. Aplicando la norma antes seña-lada, concluimos que no erró el tribunal de instancia al *679desestimar la reclamación de la sociedad legal de gananciales. Dicha reclamación está incluida implícita-mente en la reclamación que el empleado discriminado hizo bajo la Ley Núm. 100, supra.
Por los fundamentos antes señalados, se expide el auto y se modifica la sentencia parcial recurrida. Se devuelve el caso para la continuación de los procedimientos conforme con lo aquí resuelto.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General


 Se alegó en la demanda que por este incidente el demandante nunca fue acusado de delito alguno ni fue objeto de acción disciplinaria alguna.


 De la desestimación por desistimiento surge con claridad que única y exclu-sivamente fue objeto de la misma la causa de acción por libelo y calumnia. Refiérase a las págs. 59-60 del Apéndice de la solicitud de revisión.